OPINION — AG — (1) THE PORTION OF SENATE BILL NO. 556, THIRTY SEVENTH LEGISLATURE, AMENDING THE TERM OF THE BANK COMMISSIONER FROM FOUR(4) TO TWO(2) YEARS IS INVALID BY REASON OF CONFLICT WITH THE PROVISIONS OF ARTICLE XIV, SECTION 1 OF THE OKLAHOMA CONSTITUTION. (2) THE SEGMENT OF SENATE BILL NO. 556 RELATING TO THE TERM OF OFFICE OF THE BANK COMMISSIONER IS SEVERABLE FROM THE WHOLE OF THE LEGISLATION AND DOES NOT INVALIDATE THE REMAINDER OF THE ENACTMENT. CITE: 6 O.S. 1971 201 [6-201] (BANKS AND BANKING) (MANVILLE T. BUFORD)  6 O.S. 101 [6-101]